Opinion issued March 31, 2011
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00580-CV
———————————
CONTINENTAL
BALLROOMS, INC. AND HOUSTON SHOPPING CENTER MANAGERS I, LLC DBA COMREALTY,
Appellants
V.
LOMAS SERVICES DBA ALICIA JOHNSON,
Appellee

 

 
On Appeal from the 55th District Court 
Harris County, Texas

Trial Court Cause No. 2007-61479
 

MEMORANDUM OPINION
Appellant has filed a motion to dismiss the appeal.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(1).
We dismiss all other pending motions as moot.  We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Bland and Brown.